Citation Nr: 0827052	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Meniere's syndrome, to 
include as secondary to service-connected hearing loss and/or 
tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran has verified active service from January 1960 to 
July 1960, from May 1968 to October 1969, and from January 
1991 to July 1991 in support of Operation Desert 
Shield/Storm.  He also served many years in the army 
reserves.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2005 
rating decision of the VA Regional Office in Lincoln, 
Nebraska that denied service connection for Meniere's 
syndrome.

The issue was remanded by a decision of the Board dated in 
August 2007.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran is service connected for hearing loss and 
tinnitus as the result of acoustic trauma in service.  He 
asserts that he now has Meniere's syndrome that is related to 
acoustic trauma during service or is secondary to service-
connected hearing loss and tinnitus.

The record contains private clinical records dating from 
March 2005 that show that the veteran was treated for 
symptoms of a recurring vertiginous sensation resulting in a 
staggering effect and inability to ambulate that occurred 
approximately twice a week.  It was reported that the dizzy 
spells had been present for years.  A pertinent diagnosis of 
recurrent vertigo spells and sensorineural hearing loss most 
likely related to Meniere's syndrome was rendered.  The 
examiner stated that tinnitus and sensorineural hearing loss 
were secondary to Meniere's syndrome.  He reiterated this in 
a letter to VA in June 2005.  In correspondence dated in 
April 2006, the private examiner stated that, "I feel that 
the Meniere's syndrome and high frequency hearing loss are at 
least as likely as not related to acoustic trauma from loud 
noise exposure."

The appellant was afforded a VA examination in April 2005 
wherein the examiner noted that there was no evidence that 
Meniere's was directly related to any specific instance of 
noise-induced trauma, and opined that this developed "down 
the line."  It was opined that it was less likely than not 
that Meniere's disease was directly related to service-
connected hearing loss and tinnitus.  It was added, however, 
that as the appellant "did serve on multiple occasions over 
quite a period of years, it is possible that this did begin 
during the time of his service activity."  In an April 2008 
addendum to that examination, the examiner indicated that he 
had been instructed to only consider the veteran's active 
duty, and not the reserves.  It was noted that the appellant 
had served six months in 1960, five months in 1969 and six 
months in 1991.  The examiner opined that since the symptoms 
of aural fullness and vertigo had begun well after his last 
active duty service, that noise-induced hearing loss and/or 
tinnitus were not sufficient to produce Meniere's and was not 
supported by medical literature.  The examiner also stated 
that the veteran did not develop the condition during active 
service.  

In this instance, the Board finds that there a clear conflict 
in the clinical opinions as to whether Meniere's syndrome is 
related to service such that the case should be remanded to 
resolve the inconsistency.  The veteran' private physician, 
who appears to be an ear, nose and throat (ENT) specialist, 
clearly states that Meniere's syndrome is related to acoustic 
trauma, presumably of service onset.  A VA examiner indicated 
in April 2008 that Meniere's was of post service onset.  
While neither examiner found that Meniere's was secondary to 
hearing loss and/or tinnitus, the private physician did opine 
on one occasion that hearing loss and tinnitus were secondary 
to Meniere's syndrome.  

Additionally, the Board notes that in the April 2008 
addendum, the examiner stated that the veteran served only 
six month of active duty in 1969, when the record indicates 
that he served between May 1968 and October 1969 during that 
tour of duty.  As well, while service connection is only 
granted for injury incurred or aggravated while performing 
inactive duty training (INACDUTRA) (38 U.S.C.A. §§ 101(24), 
106, 1110, 1131), acoustic trauma may be considered an 
accident for VA compensation purposes.  Therefore, the 
veteran's reserve service may also be considered for the 
purposes of service connection under these circumstances if 
Meniere's syndrome can be related to acoustic trauma.  

Additionally, service connection may be granted for a 
disability that is made chronically worse by service-
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board observes that the VA examination in April 2008 did 
not consider whether or not the veteran's Meniere's syndrome 
had been made chronically worse by the service-connected 
hearing loss and/or tinnitus and this must be addressed.  The 
Board thus finds that an examination by a VA specialist in 
ear diseases is warranted for more definitive and clarifying 
opinions as to the etiology of Meniere's syndrome, and 
whether it is related to service on any basis.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be 
scheduled for examination by a VA 
ear, nose and throat specialist 
who has not seen the veteran 
previously.  The claims file and a 
copy of this remand must be made 
available to and be reviewed by 
the examiner.  The examiner should 
indicate if the claims folder is 
reviewed.  The examination report 
should reflect consideration of 
the veteran's medical history, 
current complaints, and other 
assertions, etc.  Based upon 
review of the evidence and 
physical examination, the examiner 
should provide opinions as to a) 
whether it is at least as likely 
as not that Meniere's disease is 
reasonably related to service, or 
acoustic trauma from a period of 
active duty or reserves training; 
b) whether it is at least as 
likely as not that Meniere's 
syndrome is secondary to service-
connected hearing loss and/or 
tinnitus; and c) whether Meniere's 
syndrome has been made chronically 
worse by service-connected hearing 
loss and/or tinnitus.  If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability 
resulting from aggravation by 
hearing loss and/or tinnitus.

The findings and well-rationalized 
opinions to the questions 
presented should be set forth in 
detail.

2.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  If he fails to appear for 
the evaluation, this fact should 
be noted in the file.

3.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
representative should be provided 
a supplemental statement of the 
case and afforded an opportunity 
to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

